NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           CLAUDE PHILLIP VINCENT,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1379
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00973-PEC, Judge Patricia E.
Campbell-Smith.
                ______________________

                 Decided: May 4, 2018
                ______________________

   CLAUDE PHILLIP VINCENT, Kernersville, NC, pro se.

    DAVID ALAN LEVITT, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________
2                                 VINCENT   v. UNITED STATES



Before PROST, Chief Judge, TARANTO and HUGHES, Circuit
                        Judges.
PER CURIAM.
    Claude Vincent brought this case in the Court of Fed-
eral Claims. He claimed that the Board of Veterans’
Appeals—an organ of the Department of Veterans Affairs
(DVA)—did not allow him to participate in a Board hear-
ing in April 2016, thereby denying him certain constitu-
tional and statutory rights. Mr. Vincent eventually
agreed with the government that the Court of Federal
Claims lacked jurisdiction over his claims. The court
dismissed the case rather than transferring it to a federal
district court or the United States Court of Appeals for
Veterans Claims (Veterans Court). Vincent v. United
States, 135 Fed. Cl. 561, 563–64 (2017). Mr. Vincent
appeals the refusal to transfer. We affirm.
                             I
    Mr. Vincent served on active duty in the Navy be-
tween March 1972 and May 1976. The events giving rise
to this appeal began in 2007 when Mr. Vincent submitted
claims to DVA for disability compensation. The next nine
years saw a series of decisions by the relevant DVA
Regional Office, the Board, the Veterans Court, and this
court. 1 An April 18, 2016 Board decision is relevant here.
In that decision, the Board explained that “the Veteran
requested a hearing before a member of the Board.
However, in a subsequent November 2015 statement, the
Veteran requested that the scheduled hearing be can-
celled and did not request that it be rescheduled.” See




    1  A January 2016 Board decision was affirmed by
the Veterans Court, whose decision this court affirmed.
Vincent v. Shulkin, 696 F. App’x 512 (Fed. Cir. 2017).
VINCENT   v. UNITED STATES                                3



Docket No. 03-31-153, Board of Veterans’ Appeals (Apr.
18, 2016) (April 2016 Decision). 2
    In his complaint in this case, Mr. Vincent alleged that
the Board acted unlawfully in not allowing him to partici-
pate in a hearing before the Board on April 18, 2016.
Vincent, 135 Fed. Cl. at 562. When the government
moved to dismiss the complaint, Mr. Vincent “agree[d]”
that the Court of Federal Claims was an “improper ven-
ue.” Gov’t Appx. 55. He asked that the court transfer the
case to (or permit re-filing in) the district court in Wash-
ington, D.C. Id.
    The Court of Federal Claims granted the govern-
ment’s motion to dismiss. Vincent, 135 Fed. Cl. at 564.
The court ruled that it lacked jurisdiction over the claims,
as even Mr. Vincent agreed (though he used the language
of “venue”). Id. at 563. The only question, then, was
whether the court should transfer the case. Id. The court
determined that it could not transfer Mr. Vincent’s case.
It concluded that “[c]laims of the type Mr. Vincent has
brought here . . . cannot be heard in a federal district
court because Congress has specifically assigned such
claims to the [Veterans Court],” so transfer to district
court would be improper. Id. The court also concluded
that the transfer statute, 28 U.S.C. § 1631, did not au-
thorize it to transfer a case to the Veterans Court. Id.
Mr. Vincent timely appealed. We have jurisdiction under
28 U.S.C. § 1295(a)(3).




   2    Neither party included the Board’s April 2016 de-
cision in its Appendix and neither party has included any
statement from November 2015 in which Mr. Vincent
requested that the hearing be cancelled. The government
included in its Appendix a document that refers to the
April 2016 decision. Gov’t Appx. 46–47.
4                                  VINCENT   v. UNITED STATES



                             II
    We may set aside the decision not to transfer Mr. Vin-
cent’s claim under 28 U.S.C. § 1631 only if that decision
was an abuse of discretion. See Rick’s Mushroom Serv.,
Inc. v. United States, 521 F.3d 1338, 1342 (Fed. Cir.
2008). Section 1631, which refers to 28 U.S.C. § 610,
provides that, “[w]henever a civil action is filed in a court
as defined in section 610” and “that court finds that there
is a want of jurisdiction, the court shall, if it is in the
interest of justice, transfer such action or appeal to any
other such court in which the action or appeal could have
been brought at the time it was filed or noticed . . . .”
(emphasis added). As part of our abuse-of-discretion
review, we review de novo the underlying determination
as to whether the court to which the case would be trans-
ferred (the transferee court) would have jurisdiction over
the claim. Rick’s Mushroom, 521 F.3d at 1342–43.
     The Court of Federal Claims correctly ruled that the
case could not be transferred to the district court in
Washington, D.C. The wrongs asserted in this case are
alleged procedural violations by the Board in its April
2016 adjudication of Mr. Vincent’s benefits claims, which
the Board remanded for further consideration. 3 Any
challenge to the Board’s procedure—whether or not it had
to await completion of the remand proceedings—could be
made only by appeal to the Veterans Court, whose deci-
sions are reviewable by this court within defined statuto-
ry limits. See 38 U.S.C. § 7252 (“The Court of Appeals for
Veterans Claims shall have exclusive jurisdiction to
review decisions of the Board of Veterans’ Appeals.”); 38


    3    The April 2016 Board decision related to
“[e]ntitlement to payment or reimbursement for unau-
thorized medical expenses, incurred for medications
purchased at not-VA pharmacies between August 6, 2013,
and August 5, 2014.” April 2016 Decision.
VINCENT   v. UNITED STATES                                5



U.S.C. § 7266 (time for appeal from Board to Veterans
Court); 38 U.S.C. § 7292 (review of Veterans Court by this
court). This “exclusive” route of review means that Mr.
Vincent could not have brought in federal district court
his claims regarding the alleged violations during the
proceedings before the Board. See Addington v. United
States, 94 Fed. Cl. 779, 783–84 (2010) (“The exclusive
remedy for claims of due process violations lies in the
[Veterans Court].”); Davis v. United States, 36 Fed. Cl.
556, 559 (1996) (“To the extent plaintiff’s complaint
alleges a violation of due process, his exclusive remedy
lies in the Court of Veterans Appeals.”). Transfer to a
district court is therefore unavailable here.
    The Court of Federal Claims also correctly concluded
that it could not transfer Mr. Vincent’s claim to the Vet-
erans Court “because the [Veterans Court] is not a ‘court’
within the meaning of § 1631.” Addington, 94 Fed. Cl. at
784. Section 1631 limits possible transferee courts to
those listed in Section 610: it says that a court as defined
in Section 610 may transfer to another “such court” in
certain circumstances. Section 610 defines “courts” as
“the courts of appeals and district courts of the United
States, the United States District Court for the District of
the Canal Zone, the District Court of Guam, the District
Court of the Virgin Islands, the United States Court of
Federal Claims, and the Court of International Trade.”
The Veterans Court is not an authorized transferee court.
                             III
    For the foregoing reasons, we affirm the judgment of
the Court of Federal Claims.
   No costs.
                        AFFIRMED